                Case 2:19-cv-00640-JLR Document 79 Filed 10/28/19 Page 1 of 3




 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 8                                                 AT SEATTLE
 9    PTP ONECLICK, LLC,
10                                       Plaintiff,          No. 2:19-cv-00640-JLR
11             v.
                                                             NOTICE OF APPEARANCE
12    AVALARA, INC.,
13                                       Defendant.
14

15    TO:                Clerk of the Court
16    AND TO:            All Parties and Counsel of Record
17             Please take notice that Stuart R. Dunwoody, Benjamin J. Byer, and Xiang Li of Davis
18    Wright Tremaine LLP hereby appear in the above-entitled action on behalf of Defendant
19    Avalara, Inc. and request that all future papers and pleadings, except original process, be served
20    upon the undersigned attorneys at the address below stated.
21             ///
22             ///
23

24

25

26

27
     NOTICE OF APPEARANCE
                                                                                 Davis Wright Tremaine LLP
     (2:19-cv-00640-JLR) - 1                                                              L AW O FFICE S
      4827-4312-5163v.1 0091793-000205                                              920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
                Case 2:19-cv-00640-JLR Document 79 Filed 10/28/19 Page 2 of 3




 1             DATED this 28th day of October, 2019.

 2                                                     Davis Wright Tremaine LLP
                                                       Attorneys for Defendant Avalara, Inc.
 3

 4                                                     By: s/Stuart R. Dunwoody
                                                          Stuart R. Dunwoody, WSBA #13948
 5
                                                       By: s/Benjamin J. Byer
 6                                                        Benjamin J. Byer, WSBA #38206
 7                                                     By: s/Xiang Li
                                                          Xiang Li, WSBA #52306
 8
                                                          920 Fifth Avenue, Suite 3300
 9                                                        Seattle, WA 98104-1610
                                                          Telephone: 206-622-3150
10                                                        Fax: 206-757-7700
                                                          stuartdunwoody@dwt.com
11                                                        benbyer@dwt.com
                                                          xianglee@dwt.com
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     NOTICE OF APPEARANCE
                                                                               Davis Wright Tremaine LLP
     (2:19-cv-00640-JLR) - 2                                                            L AW O FFICE S
      4827-4312-5163v.1 0091793-000205                                            920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
                Case 2:19-cv-00640-JLR Document 79 Filed 10/28/19 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2             I hereby certify that on October 28, 2019, I caused the foregoing to be electronically

 3    filed with the Clerk of the Court using the CM/ECF system which will send notification of such

 4    filing to all counsel of record.

 5             DATED this 28th day of October, 2019.

 6
                                                     s/Benjamin J. Byer
 7                                                   Benjamin J. Byer, WSBA #38206
 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     NOTICE OF APPEARANCE
                                                                                  Davis Wright Tremaine LLP
     (2:19-cv-00640-JLR) - 3                                                               L AW O FFICE S
      4827-4312-5163v.1 0091793-000205                                               920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main · 206.757.7700 fax
